

 
 

--------------------------------------------------------------------------------

 



 


 


 


 


 


 


 
DEMAND LINE OF CREDIT AGREEMENT
 
by and between
 
CITIZENS BANK OF PENNSYLVANIA
 
and
 
ARTESIAN RESOURCES CORPORATION
ARTESIAN WATER COMPANY, INC.
ARTESIAN WATER PENNSYLVANIA, INC.
ARTESIAN WATER MARYLAND, INC.
ARTESIAN WASTEWATER MANAGEMENT, INC.
ARTESIAN WASTEWATER MARYLAND, INC.
ARTESIAN UTILITY DEVELOPMENT, INC.
ARTESIAN DEVELOPMENT CORPORATION
ARTESIAN CONSULTING ENGINEERS, INC.








January 19, 2010





 
 
 

--------------------------------------------------------------------------------

 

DEMAND LINE OF CREDIT AGREEMENT
 
THIS DEMAND LINE OF CREDIT AGREEMENT (the “Agreement”) is made as of the 19th
day of January, 2010, by and between ARTESIAN RESOURCES CORPORATION, a Delaware
corporation, ARTESIAN WATER COMPANY, INC., a Delaware corporation, ARTESIAN
WATER PENNSYLVANIA, INC., a Pennsylvania corporation, ARTESIAN WATER MARYLAND,
INC., a Delaware corporation, ARTESIAN WASTEWATER MANAGEMENT, INC., a Delaware
corporation, ARTESIAN WASTEWATER MARYLAND, INC., a Delaware corporation,
ARTESIAN UTILITY DEVELOPMENT, INC., a Delaware corporation, ARTESIAN DEVELOPMENT
CORPORATION, a Delaware corporation, ARTESIAN CONSULTING ENGINEERS, INC., a
Delaware corporation, (jointly and severally, “Borrower”), and CITIZENS BANK OF
PENNSYLVANIA (“Bank”).  Borrower and Bank agree, under seal, as follows:
 
BACKGROUND
 
A.           The Borrower has requested the Bank to extend a $40,000,000 demand
line of credit (“Line of Credit”) to the Borrower.
 
B.           The Bank is willing to agree to provide the Line of Credit, subject
to the terms and conditions of this Agreement.
 
ARTICLE 1
 
DEFINITIONS
 


 
Section 1.1. Definitions.  When used in this Agreement, the following terms
shall have the respective meanings set forth below.
 
a. “Adjusted LIBOR Rate” means, relative to any LIBOR Rate Loan to be made,
continued or maintained as a LIBOR Rate Loan for any LIBOR Interest Period, a
rate per annum determined by dividing (x) the LIBOR Rate for such LIBOR Interest
Period by (y) a percentage equal to one hundred percent (100%) minus the LIBOR
Reserve Percentage.
 
1.1.1.  “Advance” means a borrowing under the Line of Credit in accordance with
Section 2.5 hereof.
 
1.1.2. “Affiliate” means as to any Person, each other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with the Person in question. For purposes of this
definition, “control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of an entity,
whether through the ownership of voting securities, by contract, or otherwise.
 
1.1.3. “Agreement” means this Demand Line of Credit Agreement and all exhibits
and schedules hereto, as each may be amended from time to time.
 
1.1.4. “Applicable Margin” means one hundred forty (140) Basis Points if Bank
provides such cash management services.
 
1.1.5. “Available Amount” means $40,000,000.
 
1.1.6. “Bank” means Citizens Bank of Pennsylvania and its successors and assigns
pursuant to Section 8.3 hereof.
 
1.1.7. “Bank Indebtedness” means all obligations and Indebtedness of Borrower to
Bank, whether now or hereafter owing or existing, including, without limitation,
all obligations under the Credit Documents, all other obligations or
undertakings now or hereafter made by or for the benefit of Borrower under any
other agreement, promissory note or undertaking now existing or hereafter
entered into by Borrower with Bank, including, without limitation, all
obligations of Borrower to Bank under any guaranty or surety agreement and all
obligations of Borrower to immediately pay to Bank the amount of any overdraft
on any deposit account maintained with Bank, together with all interest and
other sums payable in connection with any of the foregoing.
 
1.1.8. “Basis Point” means one-hundredth of one percent.
 
1.1.9. “Borrower” means, jointly and severally, ARTESIAN RESOURCES CORPORATION,
a Delaware corporation, ARTESIAN WATER COMPANY, INC., a Delaware corporation,
ARTESIAN WATER PENNSYLVANIA, INC., a Pennsylvania corporation, ARTESIAN WATER
MARYLAND, INC., a Delaware corporation, ARTESIAN WASTEWATER MANAGEMENT, INC., a
Delaware corporation, ARTESIAN WASTEWATER MARYLAND, INC., a Delaware
corporation, ARTESIAN UTILITY DEVELOPMENT, INC., a Delaware corporation,
ARTESIAN DEVELOPMENT CORPORATION, a Delaware corporation, and ARTESIAN
CONSULTING ENGINEERS, INC., a Delaware corporation.
 
1.1.10. “Borrowing Notice” means the certificate in the form attached hereto as
Exhibit A to be delivered by Borrower to Bank as a condition of each Advance.
 
1.1.11. “Business Day” means:
 
(a) any day which is neither a Saturday or Sunday nor a legal holiday on which
commercial banks are authorized or required to be closed in Wilmington,
Delaware;
 
(b) when such term is used to describe a day on which a borrowing, payment,
prepaying, or repaying is to be made in respect of any LIBOR Rate Loan, any day
which is: (i) neither a Saturday or Sunday nor a legal holiday on which
commercial banks are authorized or required to be closed in New York City; and
(ii) a London Banking Day; and
 
(c) when such term is used to describe a day on which an interest rate
determination is to be made in respect of any LIBOR Rate Loan, any day which is
a London Banking Day..
 
1.1.12. “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and all rules and regulations with respect thereto in effect from time to
time.
 
1.1.13. “Credit Documents” means this Agreement, the Note and any other
agreements, documents, instruments and writings now or hereafter existing,
creating, evidencing, or relating to any of the liabilities of Borrower to the
Bank together with all amendments, modifications, renewals or extensions
thereof.
 
1.1.14. “Daily LIBOR Rate” shall mean, for any day, the rate of one (1) month
U.S. Dollar deposits as reported on Reuters Page LIBOR01 as of 11:00 a.m.,
London time, on such day, or if such day is not a London Banking Day (as defined
herein), then the immediately preceding London Banking Day (or if not so
reported, then as determined by the Bank from another recognized source or
interbank quotation).
 
1.1.15. “Daily LIBOR  Rate Loan” means any loan or advance the rate of interest
applicable to which is based upon the Daily LIBOR Rate.
 
1.1.16. "Default Rate" has the meaning set forth in Section 2.4.3 hereof.
 
1.1.17. “Dollars” or “$” means the lawful currency of the United States.
 
1.1.18. “Environmental Control Statutes” means any federal, state, county,
regional or local laws governing the control, storage, removal, spill, release
or discharge of Hazardous Substances, including without limitation CERCLA, the
Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery
Act of 1976 and the Hazardous and Solid Waste Amendments of 1984, the Federal
Water Pollution Control Act, as amended by the Clean Water Act of 1976, the
Hazardous Materials Transportation Act, the Emergency Planning and Community
Right to Know Act of 1986, the National Environmental Policy Act of 1975, the
Oil Pollution Act of 1990, any similar or implementing state law, and in each
case including all amendments thereto and all rules and regulations promulgated
thereunder and permits issued in connection therewith.
 
1.1.19. “EPA” means the United States Environmental Protection Agency, or any
successor thereto.
 
1.1.20. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, any successor statute of similar import, and all
rules and regulations with respect thereto in effect from time to time.
 
1.1.21. “ERISA Affiliate” means any Person that is a member of any group or
organization within the meaning of Code sections 414(b), (c), (m) or (o) of
which Borrower is a member.
 
1.1.22. “GAAP” means generally accepted accounting principles as in effect in
the United States of America set forth in the Opinions of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
in statements of the Financial Accounting Standards Board and in such other
statements by such other entity as Bank may reasonably approve, which are
applicable in the circumstances as of the date in question; and such principles
observed in a current period shall be comparable in all material respects to
those applied in a preceding period.
 
1.1.23. “Hazardous Substance” means petroleum products and items defined in the
Environmental Control Statutes as “hazardous substances”, “hazardous wastes”,
“pollutants” or “contaminants” and any other toxic, reactive, corrosive,
carcinogenic, flammable or hazardous substance or other pollutant.
 
1.1.24. “Hedging Contracts” means, interest rate swap agreements, interest rate
cap agreements and interest rate collar agreements, or any other agreements or
arrangements entered into between the Borrower or its affiliates and the Bank
and designed to protect the Borrower against fluctuations in interest rates or
currency exchange rates.
 
1.1.25. “Hedging Obligations” means, with respect to the Borrower, all
liabilities of the Borrower or its affiliates to the Bank under Hedging
Contracts.
 
1.1.26.  “Indebtedness” means:
 
(a) all items (except items of capital stock or of surplus) which in accordance
with GAAP would be included in determining total liabilities as shown on the
liability side of a balance sheet of such Person as at the date as of which
Indebtedness is to be determined, excluding (i) contributions in aid of
construction, (ii) advances in aid of construction and (iii) deferred taxes;
 
(b) to the extent not included in the foregoing, all indebtedness, obligations,
and liabilities secured by any mortgage, pledge, lien, conditional sale or other
title retention agreement or other security interest to which any property or
asset owned or held by such Person is subject, whether or not the indebtedness,
obligations or liabilities secured thereby shall have been assumed by such
Person; and
 
(c) to the extent not included or specifically excluded in the foregoing, all
indebtedness, obligations and liabilities of others which such Person has
directly or indirectly guaranteed, endorsed (other than for collection or
deposit in the ordinary course of business), sold with recourse, or agreed
(contingently or otherwise) to purchase or repurchase or otherwise acquire or in
respect of which such Person has agreed to supply or advance funds (whether by
way of loan, stock purchase, capital contribution or otherwise) or otherwise to
become directly or indirectly liable.
 
1.1.27. “Interest Payment Date” means, relative to (i) any LIBOR Rate Loan with
a one (1) month LIBOR Interest Period, the last Business Day of such LIBOR
Interest Period, (ii) any LIBOR Rate Loan will a LIBOR Interest Period greater
than one (1) month or any Daily LIBOR Rate Loan, the ____ day of each month.
 
1.1.28. “LIBOR Interest Period” means relative to any LIBOR Rate Loans:
 
(a) initially, the period beginning on (and including) the date on which such
LIBOR Rate Loan is made or continued as a LIBOR Rate Loan and ending on (but
excluding) the day which numerically corresponds to such date one, two or three
months thereafter (or, if such month has no numerically corresponding day, on
the last Business Day of such month), in each case as selected by Borrower by
irrevocable notice to the Bank pursuant to Section 2.11 hereof; and
 
(b) thereafter, each period commencing on the last day of the preceding LIBOR
Interest Period applicable to such LIBOR Rate Loan and ending one, two or three
months thereafter, as selected by Borrower by irrevocable notice to the Bank
pursuant to Section 2.5 hereof;
 
provided, however, that
 
(a)           at no time may there be more than four (4) LIBOR Interest Periods
in effect with respect to the LIBOR Rate Loans;
 
(b)           LIBOR Interest Periods commencing on the same date for LIBOR Rate
Loans comprising part of the same Advance under this Agreement shall be of the
same duration;
 
(c)           LIBOR Interest Periods for LIBOR Rate Loans in connection with
which Borrower has or may incur Hedging Obligations with the Bank shall be of
the same duration as the relevant periods set under the applicable Hedging
Contracts;
 
(d)           if such LIBOR Interest Period would otherwise end on a day which
is not a Business Day, such LIBOR Interest Period shall end on the next
following Business Day unless such day falls in the next calendar month, in
which case such LIBOR Interest Period shall end on the first preceding Business
Day; and
 
(e)           no LIBOR Interest Period may end later than the Maturity Date.
 
1.1.29. “Late Charge” has the meaning set forth in Section 2.4.3 hereof.
 
1.1.30. “Letter(s) of Credit” means the letter(s) of credit issued by Bank on
account of Borrower, as account party in favor of a beneficiary.
 
1.1.31. “LIBOR Rate” means, relative to any LIBOR Interest Period, the offered
rate for deposits of U.S. Dollars in an amount approximately equal to the amount
of the requested LIBOR Rate Loan for a term coextensive with the designated
LIBOR Interest Period which the British Bankers’ Association fixes as its LIBOR
rate as of 11:00 a.m. London time on the day that is two London Banking Days
prior to the beginning of such LIBOR Interest Period.  If such day is not a
London Banking Day, the LIBOR Rate shall be determined on the next preceding day
which is a London Banking Day.  If for any reason the Bank cannot determine such
offered rate by the British Bankers’ Association, the Bank may, in its
discretion, select a replacement index based on the arithmetic mean of the
quotations, if any, of the interbank offered rate by first class banks in London
or New York for deposits in comparable amounts and maturities.
 
1.1.32. “LIBOR Rate Loan” means any loan or advance the rate of interest
applicable to which is based upon the LIBOR Rate.
 
1.1.33. “LIBOR Reserve Percentage” means, relative to any day of any LIBOR
Interest Period, the maximum aggregate (without duplication) of the rates
(expressed as a decimal fraction) of reserve requirements (including all basic,
emergency, supplemental, marginal and other reserves and taking into account any
transitional adjustments or other scheduled changes in reserve requirements)
under any regulations of the Board of Governors of the Federal Reserve System
(the “Board”) or other governmental authority having jurisdiction with respect
thereto as issued from time to time and then applicable to assets or liabilities
consisting of “Eurocurrency Liabilities”, as currently defined in Regulation D
of the Board, having a term approximately equal or comparable to such LIBOR
Interest Period.
 
1.1.34.  “Line of Credit” has the meaning set forth in the Background of this
Agreement.
 
1.1.35. “Local Authorities” means individually and collectively the state and
local governmental authorities and administrative agencies which govern the
commercial or industrial facilities owned or operated by the Borrower.
 
1.1.36. “London Banking Day” means a day on which dealings in US dollar deposits
are transacted in the London interbank market.
 
1.1.37.  “Material Adverse Effect” means either singly or in the aggregate, the
occurrence of any event, condition, circumstance or proceeding of any Borrower
that materially and adversely affects the financial condition or operations of
Artesian Resources Corporation.
 
1.1.38. “Note” shall mean the demand note, dated the date hereof, of the
Borrower payable to the order of the Bank, as the same may be amended, renewed,
replaced, or supplemented from time to time.
 
1.1.39. “Other Taxes” has the meaning set forth in Section 2.9.2 hereof.
 
1.1.40. “PBGC” means the Pension Benefit Guaranty Corporation, or any successor
thereto.
 
1.1.41. “Person” means an individual, corporation, trust, limited partnership,
general partnership, limited liability company or unincorporated association and
any government agency, department or political subdivision thereof.
 
1.1.42. “Plan” means any pension benefit or welfare benefit plan as defined in
sections 3(1), (2) or (3) of ERISA maintained or sponsored by, contributed to,
or covering employees of, Borrower or any ERISA Affiliate.
 
1.1.43. “Prime Rate” means the annual interest rate publicly announced by Bank
from time to time as its prime rate.  The Prime Rate is determined from time to
time by Bank as a means of pricing some loans to its borrowers.  The Prime Rate
is not tied to any external rate of interest or index, and does not necessarily
reflect the lowest rate of interest actually charged by Bank to any particular
class or category of customers.  If and when the Prime Rate changes, the rate of
interest with respect to any amounts hereunder to which the Prime Rate applies
will change automatically without notice to Borrower, effective on the date of
any such change.
 
1.1.44. “Prime Rate Loan” means any loan for the period(s) when the rate of
interest applicable to such Loan is calculated by reference to the Prime Rate.
 
1.1.45.  “Regulation D” means Regulation D of the Board of Governors of the
Federal Reserve System, comprising Part 204 of Title 12, Code of Federal
Regulations, as amended from time to time, and any successor thereto.
 
1.1.46. “Release” means any spill, leak, emission, discharge, release or the
pumping, pouring, emptying, disposing, injecting, escaping, leaching or dumping
of a Hazardous Substance.
 
1.1.47. “Taxes” has the meaning set forth in Section 2.9.1 hereof.
 
1.1.48. “Termination Date” means the earlier of (i) January ___, 2011 or (ii) on
DEMAND.
 
Section 1.2. Rules of Construction, Interpretation.
 
1.2.1. GAAP.  Except as otherwise provided herein, financial and accounting
terms used in the foregoing definitions or elsewhere in this Agreement, shall be
defined in accordance with GAAP.  Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, the same shall be done in accordance with GAAP, to
the extent applicable, except where such principles are inconsistent with the
requirements of this Agreement.
 
1.2.2. Directly or Indirectly.  Where any provision in this Agreement refers to
action to be taken by any Person, or that such person is prohibited from taking,
such provision shall be applicable whether the action in question is taken
directly or indirectly by such Person.
 
1.2.3. Plural/Singular.  Except as otherwise provided herein, capitalized terms
used in the foregoing definitions or elsewhere in this Agreement that are
defined in the singular may also be used in the plural and any such terms which
are defined in the plural may also be used in the singular.
 
1.2.4. DEMAND.  BORROWER UNDERSTANDS AND ACKNOWLEDGES THAT THE LINE OF CREDIT IS
A PAYMENT ON DEMAND LOAN FACILITY.  BORROWER UNDERSTANDS AND ACKNOWLEDGES THAT
BANK MAY DEMAND PAYMENT HEREUNDER AT ANY TIME AND WITHOUT ANY REASON.  NOTHING
CONTAINED IN THIS NOR ANY OTHER CREDIT DOCUMENT SHALL BE CONSTRUED TO PREVENT
BANK FROM MAKING DEMAND FOR PAYMENT HEREUNDER AT ANY TIME THAT BANK, IN THE
EXERCISE OF ITS SOLE DISCRETION, DEEMS NECESSARY OR DESIRABLE; AND IN THE EVENT
OF ANY SUCH DEMAND, (i) BANK SHALL HAVE NO FURTHER OBLIGATION TO MAKE ADVANCES
OR TO EXTEND CREDIT AND (ii) THE ENTIRE UNPAID PRINCIPAL BALANCE HEREUNDER AND
ALL ACCRUED INTEREST AND ALL OTHER OBLIGATIONS HEREUNDER SHALL BECOME DUE AND
PAYABLE IMMEDIATELY UPON THE MAKING OF SUCH DEMAND.
 
ARTICLE 2
 
CREDIT FACILITY
 
Section 2.1. The Facility.  From time to time prior to the Termination Date,
subject to the provisions below, the Bank shall make Advances to Borrower, which
Borrower shall pay and may reborrow, so long as the aggregate amount of Advances
outstanding at any one time shall not exceed the Available Amount.
 
Section 2.2. Note.  The indebtedness of the Borrower to the Bank will be
evidenced by the Note.  The original principal amount of the Note will be the
Available Amount; provided, however, that notwithstanding the face amount
of  the Note, Borrower’s liability under the Note shall be limited at all times
to its actual indebtedness, principal, interest and fees, then outstanding
hereunder.
 
Section 2.3. Use of Proceeds.  Funds advanced under the Line of Credit shall be
used solely for (i) short-term working capital, (ii) investment in facilities or
equipment, or (iii) Letters of Credit.
 
Section 2.4. Repayment, Prepayments and Interest.
 
2.4.1. The aggregate principal balance outstanding on the Termination Date under
the Note shall be due and payable on the Termination Date.  Except as set forth
in Section 2.4.7 hereof, all Advances shall be either LIBOR Rate Loans or Daily
LIBOR Rate Loans, as selected by Borrower.  All Advances to which the “sweep”
product offered by the Bank will be applied, shall be Daily LIBOR Rate Loans.
 
2.4.2. Continuations.  All LIBOR Rate Loans shall mature and become payable in
full on the last day of the LIBOR Interest Period relating to such LIBOR Rate
Loan.  Upon maturity, a LIBOR Rate Loan shall be continued for an additional
LIBOR Interest Period.
 
2.4.3. Interest Provisions. Interest on the outstanding principal amount of each
loan, when classified as a: (i) LIBOR Rate Loan, shall accrue during each LIBOR
Interest Period at a rate per annum equal to the sum of the Adjusted LIBOR Rate
for such LIBOR Interest Period plus the Applicable Margin, and be due and
payable on each Interest Payment Date and on the Termination Date, (ii) Daily
LIBOR Rate Loan, shall accrue daily at a rate per annum equal to the sum of the
Daily LIBOR Rate plus the Applicable Margin, and be due and payable on each
Interest Payment Date and on the Termination Date and (iii) Prime Rate Loan,
shall accrue at a rate per annum equal to the sum of the Prime Rate and be due
and payable on each Interest Payment Date and on the Termination Date.
 
2.4.4. Voluntary Prepayment of LIBOR Rate Loans.  LIBOR Rate Loans and Daily
LIBOR Rate Loans may be prepaid upon the terms and conditions set forth
herein.  For LIBOR Rate Loans and Daily LIBOR Rate Loans in connection with
which the Borrower has or may incur Hedging Obligations, additional obligations
may be associated with prepayment, in accordance with the terms and conditions
of the applicable Hedging Contracts.   The Borrower shall give the Bank, no
later than 10:00 a.m., New York City time, at least four (4) Business Days
notice of any proposed prepayment of any LIBOR Rate Loans and Daily LIBOR Rate
Loans, specifying the proposed date of payment of such LIBOR Rate Loans and
Daily LIBOR Rate Loans, and the principal amount to be paid.  Each partial
prepayment of the principal amount of LIBOR Rate Loans and Daily LIBOR Rate
Loans shall be in an integral multiple of $10,000 and accompanied by the payment
of all charges outstanding on such LIBOR Rate Loans (including the LIBOR
Breakage Fee) and Daily LIBOR Rate Loans and of all accrued interest on the
principal repaid to the date of payment.
 
2.4.5. LIBOR Breakage Fees.  Upon: (i) any default by Borrower in making any
borrowing of or continuation of any LIBOR Rate Loan following Borrower’s
delivery of a borrowing request or continuation notice hereunder or under the
Agreement or (ii) any prepayment of a LIBOR Rate Loan on any day that is not the
last day of the relevant LIBOR Interest Period (regardless of the source of such
prepayment and whether voluntary, by acceleration or otherwise), the Borrower
shall pay an amount (“LIBOR Breakage Fee”), as calculated by the Bank, equal to
the amount of any losses, expenses and liabilities (including without limitation
any loss of margin and anticipated profits) that Bank may sustain as a result of
such default or payment.  The Borrower understands, agrees and acknowledges
that: (i) the Bank does not have any obligation to purchase, sell and/or match
funds in connection with the use of the LIBOR Rate as a basis for calculating
the rate of interest on a LIBOR Rate Loan, (ii) the LIBOR Rate may be used
merely as a reference in determining such rate, and (iii) the Borrower has
accepted the LIBOR Rate as a reasonable and fair basis for calculating the LIBOR
Breakage Fee and other funding losses incurred by the Bank.  Borrower further
agrees to pay the LIBOR Breakage Fee and other funding losses, if any, whether
or not the Bank elects to purchase, sell and/or match funds.
 
2.4.6. Late Charge and Default Rate.  Notwithstanding the foregoing, if the
Borrower fails to make any payment of principal, interest or other amount coming
due pursuant to the provisions of the Note within ten (10) calendar days of the
date due and payable, the Borrower also shall pay to the Bank a late charge
equal to five percent (5.0%) of the amount of such payment (the “Late
Charge”).  Such ten (10) day period shall not be construed in any way to extend
the due date of any such payment.  Upon maturity, whether by acceleration,
demand or otherwise, and at the Bank’s option upon the occurrence of any Event
of Default and during the continuance thereof, the Note shall bear interest at a
rate that shall be three percentage points (3.0%) in excess of the interest rate
in effect from time to time under the Note but not more than the maximum rate
allowed by law (the “Default Rate”).  The Default Rate shall continue to apply
whether or not judgment shall be entered on the Note.  Both the Late Charge and
the Default Rate are imposed as liquidated damages for the purpose of defraying
the Bank’s expenses incident to the handling of delinquent payments, but are in
addition to, and not in lieu of, the Bank’s exercise of any rights and remedies
hereunder, under the other Credit Documents or under applicable law, and any
fees and expenses of any agents or attorneys which the Bank may employ.  In
addition, the Default Rate reflects the increased credit risk to the Bank of
carrying a loan that is in default.  The Borrower agrees that the Late Charge
and Default Rate are reasonable forecasts of just compensation for anticipated
and actual harm incurred by the Bank, and that the actual harm incurred by the
Bank cannot be estimated with certainty and without difficulty.
 
2.4.7. Miscellaneous LIBOR Rate Loan Terms.
 
(a) LIBOR Rate Lending Unlawful.  If the Bank shall determine (which
determination shall, upon notice thereof to the Borrower be conclusive and
binding on the Borrower) that the introduction of or any change in or in the
interpretation of any law, rule, regulation or guideline, (whether or not having
the force of law) makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for the Bank to make, continue or
maintain any LIBOR Rate Loan as a LIBOR Rate Loan and/or a Daily LIBOR Rate Loan
as a Daily LIBOR Rate Loan, the obligations of the Bank to make, continue or
maintain any such LIBOR Rate Loans and/or Daily LIBOR Rate Loans shall, upon
such determination, forthwith be suspended until the Bank shall notify the
Borrower that the circumstances causing such suspension no longer exist, and all
LIBOR Rate Loans and/or Daily LIBOR Rate Loans of such type shall automatically
convert into Prime Rate Loans at the end of the then current LIBOR Interest
Periods (or in the case of Daily LIBOR Rate Loans, the same day) with respect
thereto or sooner, if required by such law or assertion.
 
(b) Unavailability of LIBOR Rate.  In the event that Borrower shall have
requested a LIBOR Rate Loan and/or a Daily LIBOR Rate Loan in accordance with
the Note and this Agreement and the Bank, in its sole discretion, shall have
determined that U.S. dollar deposits in the relevant amount and for the relevant
LIBOR Interest Period are not available to the Bank in the London interbank
market; or by reason of circumstances affecting the Bank in the London interbank
market, adequate and reasonable means do not exist for ascertaining the LIBOR
Rate and/or the Daily LIBOR Rate applicable to the relevant LIBOR Interest
Period; or the LIBOR Rate or the Daily LIBOR Rate no longer adequately and
fairly reflects the Bank’s cost of funding loans; upon notice from the Bank to
the Borrower, the obligations of the Bank hereunder and under this Agreement to
make or continue any loans as, or to convert any loans into, LIBOR Rate Loans
and/or Daily LIBOR Rate Loans of such duration shall forthwith be suspended
until the Bank shall notify the Borrower that the circumstances causing such
suspension no longer exist.
 
(c) Increased Costs. If, on or after the date hereof, the adoption of any
applicable law, rule or regulation or guideline (whether or not having the force
of law), or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by the Bank with any request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency: (a) shall impose,
modify or deem applicable any reserve, special deposit or similar requirement
(including, without limitation, any such requirement imposed by the Board of
Governors of the Federal Reserve System of the United States) against assets of,
deposits with or for the account of, or credit extended by, the Bank or shall
impose on the Bank or on the London interbank market any other condition
affecting its LIBOR Rate Loans, Daily LIBOR Rate Loans or its obligation to make
LIBOR Rate Loans or Daily LIBOR Rate Loans; or (b) shall impose on the Bank any
other condition affecting its LIBOR Rate Loans, Daily LIBOR Rate Loans or its
obligation to make LIBOR Rate Loans or Daily LIBOR Rate Loans, and the result of
any of the foregoing is to increase the cost to the Bank of making or
maintaining any LIBOR Rate Loan or Daily LIBOR Rate Loans, or to reduce the
amount of any sum received or receivable by the Bank under this agreement with
respect thereto, by an amount deemed by the Bank to be material, then, within
fifteen (15) days after demand by the Bank, the Borrower shall pay to the Bank
such additional amount or amounts as will compensate the Bank for such increased
cost or reduction.
 
(d) Increased Capital Costs.  If any change in, or the introduction, adoption,
effectiveness, interpretation, reinterpretation or phase-in of, any law or
regulation, directive, guideline, decision or request (whether or not having the
force of law) of any court, central bank, regulator or other governmental
authority affects or would affect the amount of capital required or expected to
be maintained by the Bank, or person controlling the Bank, and the Bank
determines (in its sole and absolute discretion) that the rate of return on its
or such controlling person’s capital as a consequence of its commitments or the
loans made by the Bank is reduced to a level below that which the Bank or such
controlling person could have achieved but for the occurrence of any such
circumstance, then, in any such case upon notice from time to time by the Bank
to the Borrower, the Borrower shall immediately pay directly to the Bank
additional amounts sufficient to compensate the Bank or such controlling person
for such reduction in rate of return.  A statement of the Bank as to any such
additional amount or amounts (including calculations thereof in reasonable
detail) shall, in the absence of manifest error, be conclusive and binding on
the Borrower.  In determining such amount, the Bank may use any method of
averaging and attribution that it (in its sole and absolute discretion) shall
deem applicable.
 
(e) Taxes.  All payments by the Borrower of principal of, and interest on, the
LIBOR Rate Loan and the Daily LIBOR Rate Loan and all other amounts payable
hereunder shall be made free and clear of and without deduction for any present
or future income, excise, stamp or franchise taxes and other taxes, fees,
duties, withholdings or other charges of any nature whatsoever imposed by any
taxing authority, but excluding franchise taxes and taxes imposed on or measured
by the Bank’s net income or receipts (such non-excluded items being called
“Taxes”).  In the event that any withholding or deduction from any payment to be
made by the Borrower hereunder is required in respect of any Taxes pursuant to
any applicable law, rule or regulation, then the Borrower will:
 
(i) pay directly to the relevant authority the full amount required to be so
withheld or deducted;
 
(ii) promptly forward to the Bank an official receipt or other documentation
satisfactory to the Bank evidencing such payment to such authority; and
 
(iii) pay to the Bank such additional amount or amounts as is necessary to
ensure that the net amount actually received by the Bank will equal the full
amount the Bank would have received had no such withholding or deduction been
required.
 
Moreover, if any Taxes are directly asserted against the Bank with respect to
any payment received by the Bank hereunder, the Bank may pay such Taxes and the
Borrower will promptly pay such additional amount (including any penalties,
interest or expenses) as is necessary in order that the net amount received by
the Bank after the payment of such Taxes (including any Taxes on such additional
amount) shall equal the amount the Bank would have received had not such Taxes
been asserted.
 
If the Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Bank the required receipts or other required
documentary evidence, the Borrower shall indemnify the Bank for any incremental
Taxes, interest or penalties that may become payable by the Bank as a result of
any such failure.
 
Section 2.5. Advances.
 
2.5.1. Except as set forth in the next sentence, Borrower shall give the Bank
prior written notice not later than three o’clock (3:00) p.m. (Eastern Standard
Time), on the date of an Advance.  Any such notice shall be in the form of the
Borrowing Notice, shall be certified by the chief financial officer, the
president or the executive vice president of the Borrower, and shall set forth
the aggregate amount of the requested Advance; provided, however, so long as
Borrower uses the “sweep” product offered by the Bank, no Borrowing Notice shall
be required for any Advance except the initial Advance.
 
2.5.2. Upon receiving a request for an Advance in accordance with subsection
2.5.1 above, the Bank shall promptly make the requested Advance available to
Borrower (i) by crediting such amount to Borrower’s deposit account with the
Bank on the day of the requested Advance, or (ii) otherwise in accordance with
such instructions as have been provided by Borrower to the Bank with sufficient
notice to permit the Bank, in accordance with standard Banking practices, to
timely comply with such instructions.
 
2.5.3. Each request for an Advance pursuant to this Section 2.5 shall be
irrevocable and binding on the Borrower.  With respect to any Advance, Borrower
shall indemnify the Bank against any loss, cost or expense incurred by the Bank
as a result of any failure to fulfill on or before the date specified in such
request for an Advance the applicable conditions set forth in Article 5,
including, without limitation, any loss (including loss of margin and
anticipated profits), cost or expense incurred by reason of the liquidation or
redeployment of deposits or other funds acquired by the Bank to fund the Advance
when such Advance, as a result of such failure, is not made on such date, as
calculated by the Bank.
 
Section 2.6. Letter of Credit.  In addition to making Advances to the Borrower
as provided in Section 2.5 hereof, the Bank may issue Letter(s) of Credit.  All
amounts drawn or that could be drawn under the Letter of Credit shall be deemed
to be an Advance under the Line of Credit and evidenced by the Note and the
Available Amount shall be reduced by the aggregate amounts drawn and available
to be drawn under the Letter(s) of Credit.  Any amounts disbursed by Bank
pursuant to any Letter of Credit shall automatically be deemed an Advance to the
Borrower and shall bear interest from the date of advance at the rate set forth
in this Agreement.  The Letter(s) of Credit shall be governed by the terms of
this Agreement and by one or more reimbursement or application agreements, in
form and content satisfactory to the Bank, executed by the Borrower in favor of
the Bank.  Each Letter of Credit will be issued in the Bank’s sole discretion
and in form acceptable to the Bank.  The Borrower shall pay to Bank all
transactional and customary fees required by Bank in connection with the
issuance of the Letter of Credit.  Bank shall have no obligation to issue
Letter(s) of Credit which would result in the Bank’s obligation thereunder to
exceed $500,000.
 
Section 2.7. Prepayment.  Borrower may prepay the outstanding principal balance
under the Line of Credit at any time without premium or penalty.  Prepayments of
all or any portion of the Line of Credit prior to the Termination Date shall not
reduce the Line of Credit amount and may be reborrowed.
 
Section 2.8. Payments; Application.  All payments of principal, interest, fees
and other amounts due hereunder, including any prepayments thereof, shall be
made by Borrower to the Bank in immediately available funds before twelve
o’clock (12:00) noon on any Business Day at the office of the Bank set forth in
Section 8.9 hereof or Bank’s office that is located at 919 N. Market Street,
Wilmington, Delaware 19801, or to such other office or location as the Bank from
time to time so notifies Borrower.  Borrower hereby authorizes the Bank to
charge any account maintained by Borrower with the Bank from time to time for
all payments of principal, interest, fees and costs when due hereunder.  Any and
all payments on account of the Line of Credit will be applied to accrued and
unpaid interest, outstanding principal and other sums due hereunder or under the
Credit Documents, in such order as Bank, in its discretion, elects.  If Borrower
makes a payment or payments and such payment or payments, or any part thereof,
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or are required to be repaid to a trustee, receiver, or any other person
under any bankruptcy act, state, provincial or federal law, common law or
equitable cause, then to the extent of such payment or payments, the obligations
or part thereof hereunder intended to be satisfied shall be revived and
continued in full force and effect as if said payment or payments had not been
made.
 
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants as follows:
 
Section 3.1. Organization; Good Standing; Qualification.  Borrower is a
corporation duly organized and validly existing under the laws of the State of
its organization.  Borrower has full power and authority to execute, deliver and
comply with the Credit Documents and to carry on its business as it is now being
conducted.  Borrower is duly licensed or qualified as a corporation in any
jurisdiction where the failure to be so qualified would have a Material Adverse
Effect.
 
Section 3.2. Licenses.  Borrower and its respective employees and agents have
all licenses, registrations, approvals and other authority as may be necessary
to enable them to own and operate its business and perform all services and
business that they have agreed to perform in any state, municipality or other
jurisdiction, and the same are valid, binding and enforceable without any
adverse limitations thereon, except where the failure to have any or all such
licenses, registrations, approvals or other authority would not have a Material
Adverse Effect.
 
Section 3.3. Accuracy of Information; Full Disclosure.
 
3.3.1. All financial information furnished to Bank concerning the Borrower and
other entities in accordance with the terms of the Agreement, have been prepared
in accordance with GAAP and fairly present the financial condition of Borrower
and such other entities as of the dates and for the periods covered and there
has been no material adverse change in the financial condition or business of
Borrower or such other entities considered as a whole from the date of such
statements to the date hereof; and
 
3.3.2. All financial statements and other documents furnished by Borrower to the
Bank in connection with this Agreement do not and will not contain any untrue
statement of material fact or omit to state a material fact necessary in order
to make the statements contained therein not misleading.  Borrower has disclosed
to the Bank in writing any and all facts which materially and adversely affect
the business, properties, operations or condition, financial or otherwise, of
Borrower and its Affiliates considered as a whole, or Borrower’s ability to
perform its obligations under this Agreement and the other Credit Documents.
 
Section 3.4. Pending Litigation or Proceedings.  There are no judgments
outstanding or actions, suits or proceedings pending or, to Borrower’s
knowledge, threatened against or affecting Borrower or its Affiliates, at law or
in equity or before or by any federal, provincial, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign that would have a Material Adverse Effect.
 
Section 3.5. Due Authorization; No Legal Restrictions.  Borrower has the power
and authority under the laws of the state of its organization, and under its
organizational documents, to enter into and perform this Agreement, the Note,
the other Credit Documents and other agreements and documents required hereunder
and to which it is a party.  The execution and delivery by Borrower of the
Credit Documents to which it is a party, the consummation of the transactions
contemplated by the Credit Documents and the fulfillment and compliance with the
respective terms, conditions and provisions of the Credit Documents: (i) have
been duly authorized by all requisite action of Borrower, (ii) will not conflict
with or result in a breach of, or constitute a default (or might, upon the
passage of time or the giving of notice or both, constitute a default) under,
any of the terms, conditions or provisions of any applicable statute, law, rule,
regulation or ordinance or Borrower’s certificate of incorporation or bylaws, or
any indenture, mortgage, loan or credit agreement or instrument to which
Borrower  is a party or by which it may be bound or affected, or any judgment or
order of any court or governmental department, commission, board, bureau, agency
or instrumentality, domestic or foreign, and (iii) will not result in the
creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any of the property or assets of Borrower under the terms or
provisions of any such agreement or instrument.
 
Section 3.6. Enforceability.  The Credit Documents have been duly executed by
Borrower and delivered to Bank and constitute legal, valid and binding
obligations of Borrower, enforceable in accordance with their terms.
 
Section 3.7. Compliance with Laws, Agreements, Other Obligations, Orders or
Governmental Regulations.  Borrower is not in default of its certificate of
incorporation or bylaws.  Borrower has not been declared in default of the
performance or observance of any of its obligations, covenants or conditions
contained in any indenture or other agreement creating, evidencing or securing
any Indebtedness or pursuant to which any such Indebtedness is issued and
Borrower is not in violation of or in default under any other agreement or
instrument or any judgment, decree, order, statute, rule or governmental
regulation, applicable to it or by which its properties may be bound or
affected.
 
Section 3.8. Governmental Consents, No Violations of Laws or Agreements.  No
consent, approval or authorization of or designation, declaration or filing with
any governmental authority on the part of Borrower is required in connection
with the execution, delivery or performance by Borrower of the Credit Documents
or the consummation of the transactions contemplated thereby.
 
Section 3.9. Taxes.  Borrower has filed all tax returns which it is required to
file, if any, and has paid, or made provision for the payment of, all taxes
which have or may have become due pursuant to such returns or pursuant to any
assessment received by it.  Such tax returns are complete and accurate in all
respects.  Borrower has no knowledge of any proposed additional assessment or
basis for any assessment of additional taxes.
 
Section 3.10. Current Compliance.  Borrower is currently in compliance with all
of the terms and conditions of the Credit Documents.
 
Section 3.11. Leases and Contracts.  Borrower has complied with the provisions
of all leases, contracts or commitments of any kind (such as employment
agreements, collective bargaining agreements, powers of attorney, distribution
agreements, patent license agreements, contracts for future purchase or delivery
of goods or rendering of services, bonus, pension and retirement plans or
accrued vacation pay, insurance and welfare agreements) to which it is a party
and is not in default thereunder, except to the extent such noncompliance is not
reasonably likely to have a Material Adverse Effect.  To Borrower’s knowledge,
no other party is in default under any such leases, contracts or other
commitments and no event has occurred which, but for the giving of notice or the
passage of time or both, would constitute an event of default thereunder.
 
Section 3.12. Intellectual Property.  Borrower owns or possesses the irrevocable
right to use all of the patents, trademarks, service marks, trade names,
copyrights, licenses, franchises and permits and rights with respect to the
foregoing necessary to own and operate its respective properties and to carry on
its business as presently conducted and presently planned to be conducted
without conflict with the rights of others.
 
Section 3.13. Business Interruptions.  Within three (3) years prior to the date
hereof, neither the business nor operations of Borrower or its Affiliates have
been materially and adversely affected in any way by any casualty, strike,
lockout, combination of workers, order of the United States of America or any
state or local government, or any political subdivision or agency thereof,
directed against Borrower.  There are no pending or threatened labor disputes,
strikes, lockouts or similar occurrences or grievances against the business
being operated by Borrower or its Affiliates.
 
Section 3.14. Accuracy of Representations and Warranties.  No representation or
warranty by Borrower contained herein or in any certificate or other document
furnished by Borrower pursuant hereto or in connection herewith fails to contain
any statement of material fact necessary to make such representation or warranty
not misleading in light of the circumstances under which it was made.  There is
no fact which Borrower knows or should know and has not disclosed to Bank, which
does or may materially and adversely affect Borrower or any of Borrower’s
operations.
 
Section 3.15. ERISA.  To Borrower’s knowledge, Borrower is in compliance in all
material respects with all applicable provisions of ERISA and the regulations
promulgated thereunder:
 
3.15.1. Borrower does not maintain or contribute to nor has Borrower maintained
or contributed to any multiemployer plan (as defined in section 4001 of ERISA)
under which Borrower or any ERISA Affiliate could have any withdrawal liability;
 
3.15.2. Borrower does not sponsor or maintain any Plan under which there is an
accumulated funding deficiency within the meaning of section 412 of the Code,
whether or not waived;
 
3.15.3. The aggregate liability for accrued benefits and other ancillary
benefits under each Plan that is or will be sponsored or maintained by Borrower
(determined on the basis of the actuarial assumptions prescribed for valuing
benefits under terminating single-employer defined benefit plans under Title IV
of ERISA) does not exceed the aggregate fair market value of the assets under
each such defined benefit pension Plan;
 
3.15.4. The aggregate liability of Borrower arising out of or relating to a
failure of any Plan to comply with the provisions of ERISA or the Code, will not
have a Material Adverse Effect; and
 
3.15.5. Except as set forth on Schedule 3.15.5 hereto, there does not exist any
unfunded liability (determined on the basis of actuarial assumptions utilized by
the actuary for the plan in preparing the most recent Annual Report) of Borrower
under any plan, program or arrangement providing post-retirement life or health
benefits.
 
To Borrower’s knowledge, the foregoing is true and correct with respect to any
ERISA Affiliate.
 
Section 3.16. No Extension of Credit for Securities.  Borrower is not now, nor
at any time has it been engaged principally, or as one of its important
activities, in the business of extending or arranging for the extension of
credit, for the purpose of purchasing or carrying any “margin stock” or “margin
securities” within the meaning of Regulations U, G, T or X of the Board of
Governors of the Federal Reserve System; nor will the proceeds of the Line of
Credit be used by Borrower directly or indirectly, for such purposes.
 
Section 3.17. Hazardous Wastes, Substances and Petroleum Products.
 
3.17.1. Borrower (i) has received all permits and filed all notifications
required by the Environmental Control Statutes to carry on its respective
business(es); and (ii) is in material compliance with all Environmental Control
Statutes.
 
3.17.2. Borrower has given any written or oral notice required to the
appropriate United States federal, state or local agency with regard to any
actual or imminently threatened Release of Hazardous Substances on properties
owned, leased or operated by Borrower or used in connection with the conduct of
its business and operations.
 
3.17.3. Borrower has not received notice that it is potentially responsible for
clean-up, remediation, costs of clean-up or remediation, fines or penalties with
respect to any actual or imminently threatened Release of Hazardous Substances
pursuant to any Environmental Control Statute.
 
Section 3.18. Foreign Assets Control Regulations.  Neither the borrowing by
Borrower nor its use of the proceeds thereof will violate foreign assets, trade
or similar control regulations.
 
Section 3.19. Investment Company Act.  Borrower is not directly or indirectly
controlled by or acting on behalf of any person which is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
 
ARTICLE 4
 
CONDITIONS
 
Section 4.1. First Advance.  The obligation of the Bank to make the first
Advance shall be subject to the Bank’s receipt of the following documents, each
in form and substance satisfactory to the Bank:
 
4.1.1. This Agreement.  This Agreement duly executed by Borrower.
 
4.1.2. Promissory Note.  The Note duly executed by Borrower.
 
4.1.3. Intentionally Omitted.
 
4.1.4. Authorization Documents.  All proceedings taken by Borrower in connection
with the transactions contemplated by this Agreement and all documents incident
to such transactions shall be satisfactory in form and substance to Bank and
Bank’s counsel, and Bank shall have received all documents or other evidence
which it reasonably may request in connection with such proceedings and
transactions.  Borrower shall have delivered to Bank one or more certificates,
in form and substance satisfactory to Bank, dated the date hereof and signed by
an authorized officer, certifying; (i) true copies of the certificate of
incorporation and bylaws; (ii) true copies of all actions taken relative to the
Credit Documents; and (iii) the names, true signatures and incumbency of the
officers authorized to execute and deliver this Agreement and the other Credit
Documents.  Bank may conclusively rely on such certificate(s) unless and until a
later certificate revising the prior certificate has been received by Bank.
 
4.1.5. Certificate of Good Standing.  A certificate of good standing or
subsistence, as applicable issued by the Secretary of State of the state of
organization of Borrower.
 
4.1.6. Intentionally Omitted.
 
4.1.7. Borrowing Notice.  A completed Borrowing Notice required under Subsection
2.5.1 hereof and any other documents or information reasonably required by the
Bank in connection therewith.
 
4.1.8. Other Documents.  Such additional documents as the Bank reasonably may
request.
 
Section 4.2. Subsequent Advances.  The obligation of the Bank to make additional
Advances shall be subject to the Bank’s receipt of a completed Borrowing Notice,
if required under Section 2.5.1 hereof.
 
ARTICLE 5
 
GENERAL COVENANTS
 
Borrower covenants and agrees that so long as the Line of Credit or any
Indebtedness of Borrower to the Bank is outstanding, Borrower will perform and
comply with the following covenants:
 
Section 5.1. Payment of Principal, Interest and Other Amounts Due.  Borrower
will pay when due all Indebtedness owed to the Bank and all other amounts
payable by it hereunder.
 
Section 5.2. Merger; Consolidation; Business Acquisitions; Affiliates.  Borrower
shall (i) not merge into or consolidate with any Person or permit any Person to
merge into it with a value in excess of $10,000,000 without the Bank’s prior
written consent and (ii) provide Bank with prior written notice of all of all
other mergers, consolidations and business acquisitions.
 
Section 5.3. Taxes; Claims for Labor and Materials.  Borrower will pay or cause
to be paid when due all taxes, assessments, governmental charges or levies
imposed upon it or its income, profits, payroll or any property belonging to it,
including without limitation all withholding taxes, and all claims for labor,
materials and supplies which, if unpaid, might become a lien or charge upon any
of its properties or assets; provided that Borrower shall not be required to pay
any such tax (other than real estate taxes which must be paid regardless of
challenge), assessment, charge, levy or claim so long as the validity thereof
shall be contested in good faith by appropriate proceedings promptly initiated
and diligently conducted by it, and neither execution nor foreclosure sale or
similar proceedings shall have been commenced in respect thereof (or such
proceedings shall have been stayed pending the disposition of such contest of
validity), and it shall have set aside on its books adequate reserves with
respect thereto.
 
Section 5.4. Existence; Approvals; Qualification; Business Operations;
Compliance with Laws; Notification.
 
5.4.1. Borrower (i) will obtain, preserve and keep in full force and effect (a)
its separate existence and (b) all rights, licenses, registrations and
franchises necessary to the proper conduct of its business or affairs, the
absence of which could result in a Material Adverse Effect; (ii) will qualify
and remain qualified as a foreign corporation in each jurisdiction in which the
character or location of the properties owned by it or the business transacted
by it requires such qualification; (iii) will continue to engage in its present
business substantially as presently conducted; and (iv) will comply with the
requirements of all applicable laws and all rules, regulations (including
environmental regulations) and orders of regulatory agencies and authorities
having jurisdiction over it.
 
5.4.2. With respect to any Environmental Control Statute, Borrower will
immediately notify Bank when, in connection with the conduct of the Borrower’s
business or operations, any Person (including, without limitation, any United
States federal, state or local agency) provides oral or written notification to
Borrower, or Borrower otherwise becomes aware, of a condition with regard to an
actual or imminently threatened Release of Hazardous Substances which could
reasonably be expected to have a Material Adverse Effect; and notify Bank in
detail immediately upon the receipt by Borrower or any Affiliate of an assertion
of liability under the Environmental Control Statutes, of any actual or alleged
failure to comply with, failure to perform, breach, violation or default under
any such statutes or regulations which could reasonably be expected to have a
Material Adverse Effect or of the occurrence or existence of any facts, events
or circumstances which with the passage of time, the giving of notice, or both,
could create such a failure to breach, violation or default.
 
Section 5.5. Maintenance of Properties, Intellectual Property.
 
5.5.1. Borrower will maintain, preserve, protect and keep or cause to be
maintained, preserved, protected and kept its real and personal property used or
useful in the conduct of its business in good working order and condition,
reasonable wear and tear excepted, and will pay and discharge when due the cost
of repairs to and maintenance of the same.
 
5.5.2. With respect to any and all trademarks, registrations, copyrights,
patents, patent rights and applications for any of the foregoing which are
material to Borrower’s business, Borrower shall maintain and protect the same
and shall take and assert any and all remedies available to Borrower to prevent
any other Person from infringing upon or claiming any interest in any such
trademarks, registrations, copyrights, patents, patent rights or application for
any of the foregoing.
 
Section 5.6. Insurance.
 
5.6.1. Borrower will carry adequate insurance issued by a financially capable
insurer against all such liability and hazards as are usually carried by
entities engaged in the same or a similar business similarly situated, and in
addition, will carry business interruption insurance in such amounts as may be
reasonable.
 
5.6.2. In the event of any loss that has a Material Adverse Effect in excess of
$1,000,000, Borrower will give Bank prompt notice thereof.
 
Section 5.7. Inspections; Examinations.
 
5.7.1. Borrower authorizes all federal, state and municipal authorities to
furnish to Bank copies of reports or examinations relating to Borrower, whether
made by Borrower or otherwise.
 
5.7.2. The officers of Bank, or such Persons as any of them may designate, may
visit and inspect any of the properties of Borrower, examine (either by Bank’s
employees or by independent accountants) any assets of Borrower, including the
books of account of Borrower, and discuss the affairs, finances and accounts of
Borrower with their officers at such times as Bank may reasonably request.
 
Section 5.8. Default Under Other Indebtedness.  Borrower will not permit any of
its Indebtedness to be in default. If any Indebtedness of Borrower is declared
or becomes due and payable before its expressed maturity by reason of default,
the holder of any such Indebtedness shall have the right (or upon the giving of
notice or the expiration of any cure period, or both, shall have the right) to
declare such Indebtedness to be so due and payable, Borrower will immediately
give Bank written notice of such declaration, acceleration or right of
declaration.
 
Section 5.9. Pension Plans.  Borrower shall (i) keep in full force and effect
any and all Plans which are presently in existence or may, from time to time,
come into existence under ERISA, unless such Plans can be terminated without
material liability to Borrower in connection with such termination (as
distinguished from any continuing funding obligation); (ii) make contributions
to all of Borrower’s Plans in a timely manner and in a sufficient amount to
comply with the requirements of ERISA; (iii) comply with all material
requirements of ERISA which relate to such Plans so as to preclude the
occurrence of any Reportable Event, Prohibited Transaction or material
“accumulated funding deficiency” as such term is defined in ERISA; and (iv)
notify Bank immediately upon receipt by Borrower of any notice of the
institution of any proceeding or other action which may result in the
termination of any Plan, including those administered by an ERISA Affiliate, and
deliver to Bank, promptly after the filing or receipt thereof, copies of all
reports or notices which Borrower files or receives under ERISA with or from the
Internal Revenue Service, the PBGC, or the United States Department of Labor.
 
Section 5.10. Change in Control, etc. Borrower shall not permit a
change-in-control of its ownership interests or make any amendment to its
organizational documents that would have a Material Adverse Effect without the
prior written consent of Bank; provided, however, that Bank shall not
unreasonably withhold its consent.
 
Section 5.11. Transactions with Affiliates.  Borrower shall not enter into or
conduct any transaction with any Affiliate except on terms that would be usual
and customary in a similar transaction between Persons not affiliated with each
other or except as disclosed to Bank prior thereto and accepted by Bank, except
for tax sharing and other management agreements that are customary within
holding companies and as required by the Delaware Public Service
Commission.  Borrower will not make any loans or extensions of credit to any of
its Affiliates (except in the ordinary course of business), shareholders or
officers.
 
Section 5.12. Name or Address Change. Borrower shall not change its name or
address except upon thirty (30) days prior written notice to Bank.
 
Section 5.13. Notices.  Borrower will promptly notify Bank of (i) any action or
proceeding brought against Borrower that would have a Material Adverse Effect,
(ii) any fact, condition or event which, with the giving of notice or the
passage of time or both, could cause a Material Adverse Effect, (iii) the
failure of Borrower to observe any of its undertakings under the Credit
Documents, or (iv) any material adverse change in the assets, business,
operations or financial condition of Borrower.
 
Section 5.14. Additional Documents and Future Actions.  Borrower will, at its
sole reasonable cost, take such actions and provide Bank from time to time with
such agreements, financing statements and additional instruments, documents or
information as the Bank may in its reasonable discretion deem necessary or
advisable to carry out the terms of the Credit Documents.
 
Section 5.15. Restrictions on Use of Proceeds.  Borrower will not carry or
purchase with the proceeds of the Line of Credit any “margin stock” or “margin
security” within the meaning of Regulations U, G, T or X of the Board of
Governors of the Federal Reserve System.
 
Section 5.16. Fiscal Year.  Borrower shall not change its fiscal year without
providing notice of such change to Bank.
 
Section 5.17. Accounts.  Borrower shall maintain its primary operating account
with Bank, which account shall be opened within sixty (60) days after the date
hereof.
 
ARTICLE 6
 
ACCOUNTING RECORDS, REPORTS AND FINANCIAL STATEMENTS
 
Section 6.1. Financial Statements.  Borrower will submit to Bank the following
information in form and content acceptable to Bank, to the extent such
information is not publicly available:
 
6.1.1. Within 120 days of each fiscal year end of the Borrower, annual
consolidated financial statements of Artesian Resources Corporation, audited by
an independent certified public accountant acceptable to Bank.
 
6.1.2. Within 120 days of each fiscal year end of the Borrower, annual,
management-prepared consolidating financial statements of Artesian Resources
Corporation.
 
6.1.3. Within 120 days of each fiscal year end of Artesian Resources
Corporation, the Form 10K of Artesian Resources Corporation filed with the
Securities and Exchange Commission.
 
6.1.4. Within 60 days after the end of each fiscal quarter of the Borrower, (i)
a quarterly financial statement of Artesian Resources Corporation, certified by
the chief financial officer of Artesian Resources Corporation and (ii) the Form
10Q of Artesian Resources Corporation  filed with the Securities and Exchange
Commission.
 
6.1.5. Such other information requested by Bank that is necessary for Bank to
clarify any information provided to Bank pursuant to Sections 6.1.1 through
6.1.4 above.
 
ARTICLE 7
 
REMEDIES
 
Section 7.1. Remedies Generally. Upon DEMAND and at any time thereafter that any
Indebtedness owed by Borrower to Bank remains outstanding, the Bank may declare
the entire unpaid balance, principal, interest and fees, of all Indebtedness of
Borrower to the Bank, hereunder or otherwise, to be immediately due and
payable.  Upon DEMAND, the Line of Credit shall immediately and automatically
terminate and the Bank shall have no further obligation to make any
Advances.  In addition, the Bank may increase the interest rate on the Line of
Credit to the Default Rate, without notice; and the Bank may enter any premises
occupied by Borrower; and/or in addition to any rights granted hereunder or in
any documents delivered in connection herewith, the Bank shall have all the
rights and remedies granted by any applicable law, all of which shall be
cumulative in nature.
 
Section 7.2. Set-Off.  Without limiting the rights of Bank under applicable law,
Bank has and may exercise a right of set-off, a lien against and a security
interest in all property of Borrower or its Affiliate now or at any time in
Bank’s or any Affiliate of Bank’s possession in any capacity whatsoever,
including but not limited to any balance of any deposit, trust or agency
account, or any other bank account with Bank or any Affiliate of Bank, as
security for all Bank Indebtedness. At any time and from time to time following
DEMAND by Bank, Bank may without notice or demand, set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by Bank to or for the credit of
Borrower against any or all of the Bank Indebtedness and the Borrower’s
obligations under the Credit Documents.
 
ARTICLE 8
 
MISCELLANEOUS
 
Section 8.1. Indemnification and Release Provisions; Costs and Expenses.
 
8.1.1. Except to the extent of the negligence or wilful misconduct on the part
of the specific party indemnified hereunder, Borrower hereby indemnifies and
agrees to protect, defend and hold harmless Bank and its directors, officers,
officials, agents, employees and counsel and their respective heirs,
administrators, executors, successors and assigns, from and against, any and all
losses, liabilities (including without limitation settlement costs and amounts,
transfer taxes, documentary taxes, or assessments or charges made by any
governmental authority), claims, damages, interest, judgments, costs, or
expenses, including without limitation reasonable fees and disbursements of
counsel, incurred by any of them arising out of or in connection with or by
reason of this Agreement, the Line of Credit or any other Credit Document,
including without limitation, any and all losses, liabilities, claims, damages,
interests, judgments, costs or expenses relating to or arising under any
Environmental Control Statute or the application of any such statute to
Borrower’s or any Affiliate’s properties or assets.  Borrower hereby releases
Bank and its respective directors, officers, agents, employees and counsel from
any and all claims for loss, damages, costs or expenses caused or alleged to be
caused by any act or omission on the part of any of them, except to the extent
caused by the gross negligence or wilful misconduct of any party to be released
hereunder.  All obligations provided for in this Section 8.1 shall survive any
termination of this Agreement or the Line of Credit and the repayment of the
Line of Credit.
 
Section 8.2. Certain Fees, Costs, Expenses and Expenditures.  Borrower agrees to
pay on demand all costs and expenses of Bank, including without limitation:
 
8.2.1. all reasonable costs and expenses to third parties in connection with the
preparation, review, negotiation, execution and delivery of the Credit
Documents, and the other documents to be delivered in connection therewith, or
any amendments, extensions and increases to any of the foregoing (including,
without limitation, attorney’s fees and expenses, and the cost of appraisals);
 
8.2.2. all losses, reasonable costs and expenses in connection with the
enforcement, protection and preservation of the Bank’s rights or remedies under
the Credit Documents, or any other agreement relating to any Bank Indebtedness,
or in connection with legal advice relating to the rights or responsibilities of
Bank (including without limitation court costs, reasonable attorneys’ fees and
reasonable expenses of accountants and appraisers); and
 
In the event Borrower shall fail to pay taxes, insurance, assessments, costs or
expenses which it is required to pay hereunder, or breaches any obligations
under the Credit Documents, Bank in its discretion, upon ten (10) days prior
notice to Borrower, may make expenditures for such purposes and the amount so
expended (including attorney’s fees and expenses, filing fees and other charges)
shall be payable by Borrower on demand and shall constitute part of the Bank
Indebtedness.
 
With respect to any amount required to be paid by Borrower under this Section
8.2, in the event Borrower fails to pay such amount within five (5) days of
demand, Borrower shall also pay to Bank interest thereon at the Default
Rate.  Borrower’s obligations under this Section 8.2 shall survive termination
of this Agreement.
 
Section 8.3. Participations and Assignments.  Borrower hereby acknowledges and
agrees that the Bank may at any time:
 
8.3.1. at Bank’s sole cost and expense, grant participations in all or any
portion of the Line of Credit or the Note or of its right, title and interest
therein or in or to this Agreement to any other lending office or to any other
bank, lending institution or other entity; and
 
8.3.2. assign all or any portion of its rights under the Line of Credit; and
 
8.3.3. pledge or assign its interest in the Line of Credit, the Note or any
participation interest, including collateral therefor, to any Federal Reserve
Bank in accordance with applicable law.
 
Section 8.4. Binding and Governing Law.  This Agreement and all documents
executed hereunder shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns and shall be governed
as to their validity, interpretation and effect by the laws of the State of
Delaware.
 
Section 8.5. Survival.  All agreements, representations, warranties and
covenants of Borrower contained herein or in any documentation required
hereunder shall survive the execution of this Agreement and the making of the
Line of Credit hereunder and except for Section 10.1, which provides otherwise,
will continue in full force and effect as long as any indebtedness or other
obligation of Borrower to the Bank remains outstanding.
 
Section 8.6. No Waiver; Delay.  If the Bank shall waive any power, right or
remedy arising hereunder or under any applicable law, such waiver shall not be
deemed to be a waiver or the later occurrence or recurrence of any of said
events.  No delay by the Bank in the exercise of any power, right or remedy
shall, under any circumstances, constitute or be deemed to be a waiver, express
or implied, of the same and no course of dealing between the parties hereto
shall constitute a waiver of the Bank’s powers, rights or remedies.  The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.
 
Section 8.7. Modification; Waiver.  Except as otherwise provided in this
Agreement, no modification or amendment hereof, or waiver or consent hereunder,
shall be effective unless made in a writing signed by appropriate officers of
the parties hereto.  Whenever any consent, approval or waiver is requested
hereunder, the determination to grant such request shall be in the Bank’s sole
discretion (unless otherwise indicated).
 
Section 8.8. Headings.  The various headings in this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provision hereof.
 
Section 8.9. Notices.  Any notice, request, consent or other communication made,
given or required hereunder or in connection herewith shall be deemed
satisfactorily given if in writing (including facsimile transmissions) and
delivered by hand, mail (registered or certified mail) or overnight courier to
the parties at their respective addresses or facsimile number set forth below or
such other addresses or facsimile numbers as may be given by any party to the
others in writing:
 


 
To Borrower:
 
Artesian Resources Corporation
Artesian Water Company, Inc.
Artesian Water Pennsylvania, Inc.
Artesian Water Maryland, Inc.
Artesian Wastewater Management, Inc.
Artesian Wastewater Maryland, Inc.
Artesian Utility Development, Inc.
Artesian Development Corporation
Artesian Consulting Engineers, Inc.
P.O. Box 15004
Wilmington, Delaware
Attention:  David Spacht
Facsimile No.: 302-453-6980
Telephone No.: 302-453-6900


With a copy to:
 
Artesian Water Company, Inc.
P.O. Box 15004
Wilmington, Delaware
 
Attention:  John J. Schreppler, Esquire

Facsimile No.: 302-453-6980
Telephone No.: 302-453-6900


To Bank:
 
Citizens Bank of Pennsylvania
919 North Market Street
Suite 800
Wilmington, Delaware 19801
Attention:  Edward Winslow
Facsimile No.:  302-425-7336
Telephone No.:  302-425-7363


With a copy to:
 
Pepper Hamilton LLP
Hercules Plaza, Suite 5100
P.O. Box 1709
Wilmington, Delaware  19801
Attention:  Joy A. Barrist, Esquire
Facsimile No.:  302-421-8390
Telephone No.:  302-777-6574
 
Section 8.10. Payment on Non-Business Days.  Whenever any payment to be made
hereunder shall be stated to be due on a day other than a Business Day, such
payment may be made on the next succeeding Business Day, provided however that
such extension of time shall be included in the computation of interest due in
conjunction with such payment or other fees due hereunder, as the case may be.
 
Section 8.11. Time of Day.  Except as expressly provided otherwise herein, all
time of day restrictions imposed herein shall be calculated using the local time
in Wilmington, Delaware.
 
Section 8.12. Severability.  If any provision of this Agreement or the
application thereof to any person or circumstance shall be invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of such provisions to other persons or circumstances shall not be affected
thereby and shall be enforced to the greatest extent permitted by law.
 
Section 8.13. Counterparts.  This Agreement may be executed in any number of
counterparts with the same effect as if all the signatures on such counterparts
appeared on one document, and each such counterpart shall be deemed to be an
original.
 
Section 8.14. Consent to Jurisdiction and Service of Process.  Borrower hereby
consents to the exclusive jurisdiction of any state or federal court located
within the District of Delaware, and irrevocably agree that, subject to the
Bank’s election, all actions or proceedings relating to the Credit Documents or
the transactions contemplated hereunder shall be litigated in such courts, and
Borrower waives any objection which it may have based on lack of personal
jurisdiction, improper venue or forum non conveniens to the conduct of any
proceeding in any such court.  Nothing contained in this Section 8.14 shall
affect the right of Bank to serve legal process in any other manner permitted by
law or affect the right of Bank to bring any action or proceeding against
Borrower or its property in the courts of any other jurisdiction.
 
Section 8.15. WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE NOTE OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF
BANK.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE BANK ENTERING INTO THIS
AGREEMENT.
 
Section 8.16. ADDITIONAL WAIVERS; LIMITATIONS.
 
8.16.1. IN CONNECTION WITH ANY PROCEEDINGS UNDER THE CREDIT DOCUMENTS, INCLUDING
WITHOUT LIMITATION ANY ACTION BY BANK IN REPLEVIN, FORECLOSURE OR OTHER COURT
PROCESS OR IN CONNECTION WITH ANY OTHER ACTION RELATED TO THE CREDIT DOCUMENTS
OR THE TRANSACTIONS CONTEMPLATED HEREUNDER, BORROWER WAIVES:
 
(a) ALL PROCEDURAL ERRORS, DEFECTS AND IMPERFECTIONS IN SUCH PROCEEDINGS;
 
(b) ALL BENEFITS UNDER ANY PRESENT OR FUTURE LAWS EXEMPTING ANY PROPERTY, REAL
OR PERSONAL, OR ANY PART OF ANY PROCEEDS THEREOF FROM ATTACHMENT, LEVY OR SALE
UNDER EXECUTION, OR PROVIDING FOR ANY STAY OF EXECUTION TO BE ISSUED ON ANY
JUDGMENT RECOVERED UNDER ANY OF THE CREDIT DOCUMENTS OR IN ANY REPLEVIN OR
FORECLOSURE PROCEEDING, OR OTHERWISE PROVIDING FOR ANY VALUATION, APPRAISAL OR
EXEMPTION;
 
(c) PRESENTMENT FOR PAYMENT, DEMAND, NOTICE OF DEMAND, NOTICE OF NON-PAYMENT,
PROTEST AND NOTICE OF PROTEST OF ANY OF THE CREDIT DOCUMENTS, INCLUDING THE
NOTE; AND
 
(d) ALL RIGHTS TO CLAIM OR RECOVER ATTORNEY’S FEES AND COSTS IN THE EVENT THAT
BORROWER IS SUCCESSFUL IN ANY ACTION TO REMOVE OR SUSPEND A JUDGMENT ENTERED BY
CONFESSION.
 
8.16.2. FORBEARANCE.  BANK MAY RELEASE, COMPROMISE, FORBEAR WITH RESPECT TO,
WAIVE, SUSPEND, EXTEND OR RENEW ANY OF THE TERMS OF THE CREDIT DOCUMENTS, UPON
FIVE (5) DAYS NOTICE TO BORROWER.
 
8.16.3. LIMITATION ON LIABILITY.  BORROWER SHALL BE RESPONSIBLE FOR AND BANK IS
HEREBY RELEASED FROM ANY CLAIM OR LIABILITY IN CONNECTION WITH:
 
(a) SAFEKEEPING ANY PROPERTY (EXCEPT FOR PROPERTY IN BANK’S POSSESSION);
 
(b) ANY LOSS OR DAMAGE TO ANY PROPERTY (EXCEPT FOR PROPERTY IN BANK’S
POSSESSION);
 
(c) ANY DIMINUTION IN VALUE OF THE PROPERTY; OR
 
(d) ANY ACT OR DEFAULT OF ANOTHER PERSON.
 
BANK SHALL ONLY BE LIABLE FOR ANY ACT OR OMISSION ON ITS PART CONSTITUTING GROSS
NEGLIGENCE OR WILFUL MISCONDUCT. IN THE EVENT BORROWER BRINGS SUIT AGAINST BANK
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREUNDER AND BANK IS FOUND NOT
TO BE LIABLE, BORROWER WILL INDEMNIFY AND HOLD BANK HARMLESS FROM ALL COSTS AND
EXPENSES, INCLUDING ATTORNEY FEES AND COSTS, INCURRED BY BANK IN CONNECTION WITH
SUCH SUIT. THIS AGREEMENT IS NOT INTENDED TO OBLIGATE BANK TO TAKE ANY ACTION
WITH RESPECT TO THE COLLATERAL OR TO INCUR EXPENSES OR PERFORM ANY OBLIGATION OR
DUTY OF BORROWER.
 
Section 8.17. ACKNOWLEDGMENTS.  BORROWER ACKNOWLEDGES THAT IT HAS HAD THE
ASSISTANCE OF COUNSEL IN THE REVIEW AND EXECUTION OF THIS AGREEMENT AND,
SPECIFICALLY, SECTION 8.16 HEREOF, AND FURTHER ACKNOWLEDGES THAT THE MEANING AND
EFFECT OF THE FOREGOING WAIVER OF JURY TRIAL AND ADDITIONAL WAIVERS HAVE BEEN
FULLY EXPLAINED TO BORROWER BY SUCH COUNSEL.
 
Section 8.18. Confidential Information.  Borrower acknowledges that (i)
participations and assignments by Lender and (ii) statutes, regulations and
lawful orders of any court or governmental entity having jurisdiction over the
parties hereto, may require that certain confidential information be released to
third parties.  Lender shall use reasonable efforts to limit the distribution of
such confidential information to such third parties and their respective
employees and agents.  Prior to any participation of the Line of Credit by
Lender, Lender shall provide notice to Borrower of the distribution of such
confidential information to any such participants.  Borrower acknowledges that
Lender will not be responsible to Borrower for the actions of third parties
because of their disclosure or misuse of the information given to them.
 
Section 8.19. U.S. Patriot Act/OFAC Notice.  To help the government fight the
funding of terrorism and money laundering activities, Federal law requires all
financial institutions to obtain, verify, and record information that identifies
each Person who establishes a formal relationship with such
institution.  Therefore, when Borrower enter into this business relationship
with Bank, Bank will ask Borrower or their officers or owners their name,
address, date of birth (for individuals) and other pertinent information that
will allow Bank to identify Borrower.  Bank may also ask to see Borrowers’
organizational documents or other identifying information.
 
 
 
 
{remainder of page intentionally left blank}
 

 




 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned, by their duly authorized officers, have
executed and delivered this Demand Line of Credit Agreement under seal the day
and year first above written.
 
BANK:


CITIZENS BANK OF PENNSYLVANIA
 
By:___________________________(SEAL)
Edward Winslow
Vice President
 


 
BORROWER:


ATTEST:                                                                ARTESIAN
WATER COMPANY, INC.




___________________________                                                                By:___________________________(SEAL)
    David B. Spacht
    Treasurer / Chief Financial Officer
 
STATE OF DELAWARE                                                           )
)  ss.
COUNTY OF NEW CASTLE                                                           )
 
On this, the ____ day of January, 2010, before me, a Notary Public, the
undersigned officer, personally appeared David B. Spacht, who acknowledged
himself to be the Treasurer/ Chief Financial Officer of Artesian Water Company,
Inc., being authorized to do so, executed the foregoing instrument for the
purposes therein contained by signing on behalf of said corporation.
 
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 









 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned, by their duly authorized officers, have
executed and delivered this Demand Line of Credit Agreement under seal the day
and year first above written.
 


ATTEST:                                                                ARTESIAN
RESOURCES CORPORATION




___________________________                                                                By:___________________________(SEAL)
David B. Spacht
Treasurer / Chief Financial Officer
 
STATE OF DELAWARE                                                           )
)  ss.
COUNTY OF NEW CASTLE                                                           )
 
On this, the ____ day of January, 2010, before me, a Notary Public, the
undersigned officer, personally appeared David B. Spacht, who acknowledged
himself to be the Treasurer / Chief Financial Officer of Artesian Resources
Corporation, being authorized to do so, executed the foregoing instrument for
the purposes therein contained by signing on behalf of said corporation.
 
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 








 
                                                                       Notary
Expiration Date:
 





 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned, by their duly authorized officers, have
executed and delivered this Demand Line of Credit Agreement under seal the day
and year first above written.
 
ATTEST:                                                                ARTESIAN
WATER PENNSYLVANIA, INC.




___________________________                                                                By:___________________________(SEAL)
David B. Spacht
Treasurer / Chief Financial Officer


STATE OF DELAWARE                                                           )
)  ss.
COUNTY OF NEW CASTLE                                                           )
 
On this, the ____ day of January, 2010, before me, a Notary Public, the
undersigned officer, personally appeared David B. Spacht, who acknowledged
himself to be the Treasurer / Chief Financial Officer of Artesian Water
Pennsylvania, Inc., being authorized to do so, executed the foregoing instrument
for the purposes therein contained by signing on behalf of said corporation.
 
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 








 
                                                                       Notary
Expiration Date:



 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned, by their duly authorized officers, have
executed and delivered this Demand Line of Credit Agreement under seal the day
and year first above written.
 


 


ATTEST:                                                                ARTESIAN
WATER MARYLAND, INC.




___________________________                                                                By:___________________________(SEAL)
David B. Spacht
Treasurer / Chief Financial Officer
 
STATE OF DELAWARE                                                           )
)  ss.
COUNTY OF NEW CASTLE                                                           )
 
On this, the ____ day of January, 2010, before me, a Notary Public, the
undersigned officer, personally appeared David B. Spacht, who acknowledged
himself to be the Treasurer / Chief Financial Officer of Artesian Water
Maryland, Inc., being authorized to do so, executed the foregoing instrument for
the purposes therein contained by signing on behalf of said corporation.
 
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 








 
                                                                       Notary
Expiration Date:
 



 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned, by their duly authorized officers, have
executed and delivered this Demand Line of Credit Agreement under seal the day
and year first above written.
 


 


ATTEST:
ARTESIAN WASTEWATER MANAGEMENT, INC.





___________________________                                                                By:___________________________(SEAL)
David B. Spacht
Treasurer / Chief Financial Officer
 
STATE OF DELAWARE                                                           )
)  ss.
COUNTY OF NEW CASTLE                                                           )
 
On this, the ____ day of January, 2010, before me, a Notary Public, the
undersigned officer, personally appeared David B. Spacht, who acknowledged
himself to be the Treasurer / Chief Financial Officer of Artesian Wastewater
Management, Inc., being authorized to do so, executed the foregoing instrument
for the purposes therein contained by signing on behalf of said corporation.
 
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 








 
                                                                       Notary
Expiration Date:
 



 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned, by their duly authorized officers, have
executed and delivered this Demand Line of Credit Agreement under seal the day
and year first above written.
 




ATTEST:                                                                ARTESIAN
WASTEWATER MARYLAND, INC.




___________________________                                                                By:___________________________(SEAL)
David B. Spacht
Treasurer / Chief Financial Officer
 
STATE OF DELAWARE                                                           )
)  ss.
COUNTY OF NEW CASTLE                                                           )
 
On this, the ____ day of January, 2010, before me, a Notary Public, the
undersigned officer, personally appeared David B. Spacht, who acknowledged
himself to be the Treasurer / Chief Financial Officer of Artesian Wastewater
Maryland, Inc. by signing on behalf of said corporation.
 
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 








 
                                                                       Notary
Expiration Date:
 



 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned, by their duly authorized officers, have
executed and delivered this Demand Line of Credit Agreement under seal the day
and year first above written.
 






ATTEST:                                                                ARTESIAN
UTILITY DEVELOPMENT, INC.




___________________________                                                                By:___________________________(SEAL)
David B. Spacht
Treasurer / Chief Financial Officer
 
STATE OF DELAWARE                                                           )
)  ss.
COUNTY OF NEW CASTLE                                                           )
 
On this, the ____ day of January, 2010, before me, a Notary Public, the
undersigned officer, personally appeared David B. Spacht, who acknowledged
himself to be the Treasurer / Chief Financial Officer of Artesian Utility
Development, Inc., being authorized to do so, executed the foregoing instrument
for the purposes therein contained by signing on behalf of said corporation.
 
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 








 
                                                                       Notary
Expiration Date:
 



 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned, by their duly authorized officers, have
executed and delivered this Demand Line of Credit Agreement under seal the day
and year first above written.
 


 


ATTEST:                                                                ARTESIAN
DEVELOPMENT CORPORATION




___________________________                                                                By:___________________________(SEAL)
David B. Spacht
Treasurer / Chief Financial Officer


STATE OF DELAWARE                                                           )
)  ss.
COUNTY OF NEW CASTLE                                                           )
 
On this, the ____ day of January, 2010, before me, a Notary Public, the
undersigned officer, personally appeared David B. Spacht, who acknowledged
himself to be the Treasurer / Chief Financial Officer of Artesian Development
Corporation, being authorized to do so, executed the foregoing instrument for
the purposes therein contained by signing on behalf of said corporation.
 
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 








 
                                                                           Notary
Expiration Date:
 



 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned, by their duly authorized officers, have
executed and delivered this Demand Line of Credit Agreement under seal the day
and year first above written.
 


 


ATTEST:
ARTESIAN CONSULTING ENGINEERING, INC.





___________________________                                                                By:___________________________(SEAL)
Name:
Title:
 
STATE OF DELAWARE                                                           )
)  ss.
COUNTY OF NEW CASTLE                                                           )
 
On this, the ____ day of January, 2010, before me, a Notary Public, the
undersigned officer, personally appeared _________________________, who
acknowledged himself to be the __________________________ of Artesian Consulting
Engineering, Inc., being authorized to do so, executed the foregoing instrument
for the purposes therein contained by signing on behalf of said corporation.
 
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 








 
                                                                       Notary
Expiration Date:



 
 
 

--------------------------------------------------------------------------------

 
